NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         FEB 20 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JESSIE MAE FIELD,                               No.    18-15931

                Plaintiff-Appellant,            D.C. No. 2:16-cv-04370-SPL

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                       Argued and Submitted February 3, 2020
                                 Phoenix, Arizona

Before: GRABER, HURWITZ, and MILLER, Circuit Judges.

      Jessie Mae Field appeals from the district court’s judgment affirming the

Social Security Administration’s denial of her application for disability benefits.

We have jurisdiction under 28 U.S.C. § 1291, and we reverse and remand for

further proceedings.

      1.     The Administrative Law Judge (ALJ) erred in rejecting the medical


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
opinions offered by Dr. Baldonado, Field’s treating physician; and Dr. Timbadia, a

state examining physician. Social Security regulations require ALJs to assign more

weight to the opinions of treating and examining physicians than to those of

nonexamining physicians. See 20 C.F.R. § 404.1527(c)(1)–(2). The parties agree

that, if credited, the sitting limitations to which Dr. Baldonado and Dr. Timbadia

opined would require a finding that Field is disabled. But the ALJ instead credited

the opinions of two nonexamining physicians, Dr. Kurtin and Dr. Meites, who

opined that Field required less restrictive limitations.

      The ALJ did not give “specific and legitimate reasons” for rejecting the

opinions of Dr. Baldonado and Dr. Timbadia as to Field’s sitting limitations.

Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). The Commissioner concedes

that two of the reasons the ALJ offered—that Dr. Baldonado was not a specialist,

and that Dr. Baldonado’s opinion conflicted with Field’s testimony about

medication side effects—were erroneous. We conclude that the other reasons

offered by the ALJ were also flawed. The ALJ faulted Dr. Baldonado and Dr.

Timbadia for insufficiently explaining Field’s assessed sitting limitations, but the

opinions of Dr. Kurtin and Dr. Meites were equally lacking in explanation. And the

ALJ found that nothing in the treatment or examination notes supported the

opinions of Dr. Baldonado and Dr. Timbadia, but significant record evidence

substantiates Field’s severe back and leg pain, including physical examination


                                           2
results, positive MRI results, and indications of decreased range of motion and

sensation. It may be that the medical evidence could reasonably be interpreted to

show that Field is not disabled. But two doctors to whom the regulations require

deference disagreed and, on this record, we cannot uphold the ALJ’s decision to

invert the regulatory hierarchy.

       2.       Field’s remaining challenges to the ALJ’s decision are unavailing.

The ALJ reasonably rejected Field’s subjective pain testimony because, among

other reasons, she testified inconsistently about the extent and severity of her

limitations. Field offers no authority to support the proposition that because the

ALJ found her hearing loss to be a severe impairment at step two of the five-step

analysis, the ALJ was required to assess disabling limitations in determining

Field’s residual functional capacity. Cf. Hoopai v. Astrue, 499 F.3d 1071, 1076

(9th Cir. 2007) (explaining that the step two and step five determinations “require

different levels of severity of limitations”). And substantial evidence supports the

ALJ’s determination that Field’s hearing loss required only minimal work

restrictions.

       3.       Finally, we remand on an open record, not for a calculation of

benefits. Here, we cannot say that “further administrative proceedings would serve

no useful purpose.” Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014).

Although the ALJ’s reasons for rejecting the opinions of Dr. Baldonado and Dr.


                                            3
Timbadia were inadequate, the opinions of Dr. Kurtin and Dr. Meites are equally

unhelpful. The record thus contains four competing medical opinions with little

reason to choose one over the other—in other words, the record presents the type

of “inconsistenc[y]” that we have previously said is “exactly the sort of issue[] that

should be remanded to the agency for further proceedings.” Treichler v. Comm’r of

Soc. Sec. Admin., 775 F.3d 1090, 1105 (9th Cir. 2014). On remand, the parties and

the ALJ can further develop the record. See Dominguez v. Colvin, 808 F.3d 403,

407 (9th Cir. 2015) (upon finding error, a reviewing court must determine whether

the record has been “fully developed” such that it “is free from conflicts and

ambiguities” and, if not, must remand on an open record).

      REVERSED and REMANDED.




                                          4